           Case 4:19-cv-00042-JTJ Document 18 Filed 09/08/20 Page 1 of 1




                          UNITED STATES DISTRICT COURT
                              DISTRICT OF MONTANA
                              GREAT FALLS DIVISION


KENNETH WARREN GEBHARDT,                            Case No. CV-19-42-GF-BMM-JTJ

                                                   JUDGMENT IN A CIVIL CASE
                        Plaintiff,

   vs.

 ANDREW SAUL, Commissioner of
Social Security Administration,

                        Defendant.


         Jury Verdict. This action came before the Court for a trial by jury. The
  issues have been tried and the jury has rendered its verdict.

  X     Decision by Court. This action came before the Court for bench trial,
  hearing, or determination on the record. A decision has been rendered.

         IT IS ORDERED AND ADJUDGED: Motion for Summary Judgment [13] is
  GRANTED. The Commissioner's final decision denying Gebhardt's claims for disability benefits
  is REMANDED for further proceedings consistent with this Order.

         Dated this 31st day of August, 2020.

                                     TYLER P. GILMAN, CLERK

                                     By: /s/ M. Stewart
                                     M. Stewart, Deputy Clerk
